Citation Nr: 0834666	
Decision Date: 10/08/08    Archive Date: 10/16/08

DOCKET NO.  04-30 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for arthritis of the hands.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from October 1990 to April 
1992.

This matter came to the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  The veteran testified at 
a hearing before the Board in September 2006.  In January 
2007, this matter was remanded.  A review of the record shows 
that the RO has complied with all remand instructions.  
Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The probative evidence indicates that the veteran does 
not currently have arthritis of the hands.

2.  Carpal tunnel syndrome was not manifested during the 
veteran's active duty service, nor is such disability 
otherwise related to the veteran's service or to a service-
connected disability.

3.  The veteran had active military service in the Southwest 
Asia Theater of operations during the Persian Gulf War.

4.  The veteran's bilateral hand signs and symptoms have been 
attributed to the known clinical diagnosis of carpal tunnel 
syndrome.


CONCLUSION OF LAW

Bilateral hand disability, to include arthritis and carpal 
tunnel syndrome, was not incurred in or aggravated by the 
veteran's active duty service, nor is any hand disability 
proximately due to or caused by a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in a VCAA letter issued in February 
2002.  The letter predated the June 2002 rating decision.  
See id.  Subsequent to the January 2007 Remand, the veteran 
was issued VCAA letters in January 2007 and July 2007.  
Collectively, the VCAA letters notified the veteran of what 
information and evidence is needed to substantiate his claim, 
as well as what information and evidence must be submitted by 
the claimant, and what information and evidence will be 
obtained by VA.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 
(Feb. 24, 2004).  The February 2002, January 2007, and July 
2007 letters have clearly advised the veteran of the evidence 
necessary to substantiate his claim. 

In January and July 2007, the veteran was provided with 
notice of the types of evidence necessary to establish a 
disability rating and the type of evidence necessary to 
establish an effective date.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Despite initial inadequate notice 
provided to the veteran, the Board finds no prejudice to him 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  In any 
event, since the Board concludes below that the preponderance 
of the evidence is against entitlement to service connection, 
any questions as to the appropriate disability rating and 
effective date to be assigned are rendered moot. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's service medical records and post-service VA medical 
records.  There is no indication of relevant, outstanding 
records which would support the veteran's claim.  38 U.S.C.A. 
§ 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  Additionally, the 
evidence of record contains a VA examination performed in 
July 2007.  The examination report obtained is thorough and 
contains sufficient information to decide the issue on 
appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal.

Criteria & Analysis

The veteran is claiming entitlement to service connection for 
arthritis of the hands pursuant to three separate theories of 
entitlement which will be discussed in detail below.  When 
determining service connection, all theories of entitlement 
must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 
(Fed. Cir. 2004); see also Roberson v. Principi, 251 F.3d 
1378, 1384 (Fed. Cir. 2001). 

Initially, the veteran contends that his arthritis of the 
hands is as a direct result of injuries sustained during 
service.  38 U.S.C.A. § 1110.  Applicable law provides that 
service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis and organic diseases of the nervous system, are 
presumed to have been incurred in service if manifested to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service medical records reflect that the veteran sustained a 
lower back injury in March 1991 when he attempted to catch a 
350 pound falling crate, and in April 1991 he sustained a 
second injury to his lower back as a result of a motor 
vehicle accident.  Service connection has already been 
established for two separate back disabilities:  for 
degenerative disc disease with protrusions at L2-3, L4-5, and 
L5-S1, and for residuals of back injury.  The veteran 
contends that he injured his hands in service as well.  

Service medical records are replete with complaints and 
continual treatment for his low back disability due to both 
incidents; however, none of the service medical records 
reflect any complaints or objective findings related to the 
hands or to carpal tunnel syndrome.  In February 1992, a 
Medical Board conducted a review based on his complaints of 
back pain, and noted that while he was able to operate the 
radio, he was unable to do the heavy lifting of equipment 
which is required as a radio operator.  The review does not 
reflect any complaints or findings with regard to the hands.  

Post-service medical records do not reflect a specific 
diagnosis of arthritis of the hands.  On post-service VA 
examination in July 2007, the examiner did not detect any 
orthopedic diagnosis; the diagnosis rendered was carpal 
tunnel syndrome.  In light of the fact that service medical 
records are devoid of any in-service complaints or diagnosis 
related to the hands, and in light of the lack of a post-
service diagnosis of arthritis, there is no basis for 
granting service connection on a direct basis.

The veteran's second theory of entitlement is that his 
current cervical spine disability caused his arthritis of the 
hands.  Disability which is proximately due to or the result 
of a service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  The Board also notes that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

As detailed, the July 2007 VA examiner did not diagnosis 
arthritis, but rather diagnosed carpal tunnel syndrome.  The 
examiner specifically opined that the veteran's carpal tunnel 
syndrome was not due to his cervical spine or service-
connected lumbar spine disabilities, and explained that his 
carpal tunnel syndrome was caused by compression of the 
medial nerve.  In any event, due to the RO's February 2008 
determination that service connection for cervical spine 
disability is not warranted, service connection on a 
secondary basis for arthritis of the hands or carpal tunnel 
syndrome is also not warranted.  See 38 C.F.R. § 3.310.  

Third, the veteran contends that arthritis of the hands is 
due to undiagnosed illness due to service in the Southwest 
Asia theater of operations during the Persian Gulf War.  38 
U.S.C.A. § 1117. 

Service connection may also be established for a chronic 
disability manifested by certain signs or symptoms which 
became manifest either during active service in the Southwest 
Asia theater of operations during the Persian Gulf War or to 
a degree of 10 percent or more not later than December 31, 
2011, and which, by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1); 71 
FR No. 242, pp. 75669-75671 (December 18, 2006).  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(2-5).

Manifestations of an undiagnosed illness include, but are not 
limited to, fatigue, skin lesions, headache, muscle pain, 
joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  See 
38 C.F.R. § 3.317(b).  Compensation availability has recently 
been expanded to include "medically unexplained chronic 
multisymptom illness," such as fibromyalgia, chronic fatigue 
syndrome, and irritable bowel syndrome, as well as any 
diagnosed illness that the Secretary determines by regulation 
to be service-connected.  See Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-1-3, 115 Stat. 976 
(2001).

In order to establish service connection for his claimed 
disability due to an undiagnosed illness, the legal criteria 
provide, in pertinent part, that the illness or symptoms not 
be attributable to any known clinical diagnosis by history, 
physical examination, and/or laboratory tests.  38 C.F.R. § 
3.317.  Due to the fact that the July 2007 VA examiner 
attributed the veteran's symptoms to a diagnosed illness, 
carpal tunnel syndrome, service connection for a disability 
of the hands due to an undiagnosed condition is not 
warranted.  As to the diagnosed carpal tunnel syndrome, the 
preponderance of the evidence is against a finding that this 
disorder was manifested during service, within one year of 
discharge from service, or is otherwise causally related to 
service. 



ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


